Citation Nr: 0017200	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a heart disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of an 
injury to the left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and wife
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  

By rating action in March 1954, the RO denied service 
connection for a heart disorder.  The veteran was notified of 
this decision and did not appeal.  

By rating action in December 1994, the RO, in part, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a heart disorder.  
The veteran and his representative were notified of this 
decision and did not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision which denied 
service connection for a heart disorder, hypertension, and 
fungus of the ears, feet, and fingers on a de novo basis, and 
an increased rating for residuals of a left foot injury.  A 
personal hearing at the RO was held in March 1999.  At that 
time the veteran withdrew the issues of service connection 
for fungus of the ears, feet, and fingers.  

Although the RO adjudicated the issue of service connection 
for a heart disorder on a de novo basis, the claim can only 
be reopened upon submission of new and material evidence.  
The veteran was not prejudiced by the RO's action in that a 
de novo review is a lower threshold in establishing a claim 
of service connection.  However, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  

(The issue of an increased rating for service-connected 
residuals of an injury to the left foot is the subject of the 
REMAND portion of this document.)  


FINDINGS OF FACT

1.  Service connection for a heart disorder was last denied 
by an unappealed rating decision by the RO in December 1994.  

2.  The additional evidence received since the December 1994 
rating decision does not show a relationship between the 
veteran's current heart problems and service, and is not so 
significant that it must be considered with all the evidence 
of record.  

3.  No competent evidence has been submitted to establish 
that the veteran's current hypertension is due to disease or 
injury in service.  


CONCLUSIONS OF LAW

1.  The December 1994 RO decision which denied service 
connection for a heart disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Material evidence has not been submitted to reopen the 
claim of service connection for a heart disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's entrance examination in February 1943 showed a 
history nervous condition and one lung affected by pneumonia.  
On examination, the veteran was noted to have had resection 
of the left 9th posterior rib shown by x-ray studies.  His 
cardiovascular system was normal, and there were no blood 
pressure reading recorded.  

Service medical records show that the veteran was seen for 
shortness of breath due to pleuritic adhesions on several 
occasions within the first three weeks after entering 
service.  On each occasion, the veteran was given medication 
and was returned to duty without restriction.  In April 1943, 
x-ray studies were taken to determine whether there was any 
lung pathology for his complaints.  Lung markings were 
intensified in the right base, but not to a pathological 
degree.  The left lung base showed a roughly circular 
deficiency of the 9th rib, posteriorly, which was thought to 
be due to the insertion of a draining tube.  There was 
evidence of aortitis in that vicinity and the heart shadow 
was moderately enlarged.  The diagnosis was cardiac 
enlargement.  The remainder of the service medical records 
was negative for any complaints, treatment, or abnormal 
findings referable to any heart or blood pressure problems.  
The veteran's separation examination in October 1945 showed 
no complaints or abnormal findings referable to any heart 
problems or high blood pressure.  On examination at that 
time, the veteran's cardiovascular system was normal and his 
blood pressure was 124/72.  A chest x-ray study was negative.  

The veteran made no mention of any heart or blood pressure 
problems on his original application for VA compensation 
benefits received in February 1949.  

When examined by VA in August 1953, the veteran's heart 
sounds were regular and of good quality.  There was no 
evidence of cardiac enlargement or peripheral vessel 
abnormalities.  Blood pressure readings were as follows: 
sitting - 94/50; recumbent - 106/70; standing - 104/60; 
sitting after exercise - 104/68, and 2 minutes after exercise 
104/68.  A chest x-ray revealed a large radiolucent defect in 
the 9th rib posteriorly, felt to probably represent a 
congenital anomaly.

Service connection for a heart disorder was denied by the RO 
in March 1954.  The veteran was notified of this decision and 
did not appeal.  

When examined by VA in August 1954, the veteran's 
cardiovascular system was negative and his blood pressure in 
the sitting position was 106/72.  A chest x-ray study was 
negative.  

Numerous medical records from the Pittsburgh VAMC for the 
period 1991 to 1995 were associated with the claims file in 
June 1995.  The records show a history of well-controlled 
hypertension, inferior post myocardial infarction in 1988, 
coronary artery disease, unstable angina, peripheral vascular 
disease, and coronary artery bypass graft in February 1991.  
A chest x-ray study in August 1993 showed the cardiac 
silhouette was normal in size.  

The evidentiary record includes a transcript of a personal 
hearing at the RO in February 1997.  The hearing was held in 
conjunction with a prior claim for an increased rating for 
the veteran's service-connected left foot disorder.  

On a VA examination of the heart in December 1997, the 
veteran reported that he had always had low blood pressure, 
and that he was first diagnosed with high blood pressure by a 
private physician in 1980, but that he was not put on any 
medication at that time.  He reported that he was admitted to 
a private hospital for a heart attack in 1988, and that he 
had congestive heart failure while at the same private 
hospital in 1995, but that he went to the VA for follow-up 
care.    

On examination, the veteran's blood pressure lying down was 
150/70; 120/70 sitting, and 118/68 standing.  The veteran's 
PMI was around the 6th intercostal space on the left and 
along the left clavicular lines.  There was an irregular 
heartbeat and a soft murmur in the apical area.  There was no 
swelling or edema.  The diagnoses included atrial 
fibrillation, hypertension, status post congestive heart 
failure and degenerative joint disease.  

The findings on a VA general medical examination in December 
1997 were the same as those reported on the heart examination 
above.  

At a personal hearing at the RO in March 1999, the veteran 
testified that he talked to a doctor at the VA shortly after 
his discharge from service about his problem of passing out.  
The doctor told him that he agreed with the service 
assessment that his heart was enlarged, and that it may or 
may not resolve on its own.  The veteran reported that the 
doctor did not treat him for his problem.  (T p.6).  The 
veteran stated that he had a physical examination for a job 
around 1950, and that he was told at that time that his heart 
was enlarged.  The veteran could not recall the status of his 
blood pressure at that time, but indicated that he was hired 
anyway.  (T p.8).  The veteran testified that a private 
physician had told him that his passing out was related to a 
nerve condition, and that he treated him with some kind of 
nerve pill.  (T p.10).  The veteran stated that he was seen 
by a private doctor for the trucking company he worked for in 
the 1950's because of his passing out, and that the doctor 
told him that it was due to being tired and nerves.  (T 
p.16).  The veteran recalled that he had spells of passing 
out as a child, but he attributed those incidents to hunger.  
(T p.18).  The veteran testified that the family physician 
that he saw for his passing out shortly after he was married 
in 1946 was deceased and that he doubted that there were any 
records available.  (T p.20). 

Analysis
Heart Disorder

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for a heart disorder was 
last denied by the RO in December 1994.  The veteran and his 
representative were notified of this decision and did not 
appeal.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to a reopen 
claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  However, as the RO did not rely on this test in 
deciding the claim pertaining to a heart disorder, there is 
no need to remand this issue for consideration of the holding 
in Hodge.

The evidence of record at the time of the last final rating 
decision in December 1994 included the veteran's service 
medical records, numerous VA medical records, and VA 
examinations in 1953 and 1954.  The evidence shows that the 
veteran's heart was found to be moderately enlarged shortly 
after he entered service.  The veteran received no specific 
treatment and he was not placed on any kind of heart 
medication.  The abnormality was apparently not considered 
medically disqualifying as the veteran completed his 
enlistment and was discharged from service in October 1945.  
The service medical records do not show that the veteran was 
on restricted duty or that he required any specific medical 
attention for any heart problems during service.  A chest x-
ray study at the time of his discharge from service in 1945 
was negative, and his cardiovascular system was normal.  

Post service, the evidence shows that the veteran made no 
mention of any heart problems on his original application for 
VA compensation received in February 1949, and no pertinent 
abnormalities were noted on VA examinations in August 1953 or 
August 1954.  In fact, when examined by VA in 1953, the 
veteran's cardiovascular system was normal and there was no 
evidence of cardiac enlargement.  When examined by VA in 
August 1954, a chest x-ray study and the veteran's 
cardiovascular system were negative.  

The evidence added to the record since the last final rating 
decision in December 1994 includes VA examinations in July 
1995 and December 1997; VA treatment records from 1991 to 
1995, and a transcript of a personal hearing at the RO in 
March 1999.  

The additional medical records show continued treatment for 
multiple cardiac problems since 1988.  This evidence is not 
new but rather cumulative of evidence already of record.  The 
prior evidence failed to show the incurrence of a chronic 
heart disorder in service or within the first year of 
discharge from service, and the evidence added to the record 
since 1994 merely show continued treatment for various heart 
related problems.  Moreover, the additional evidence does not 
offer any probative information as to the etiology of the 
veteran's heart problems or medically link his current heart 
problems to service.  

Although the veteran is competent to provide an account of 
his symptoms, "the capability of [such a lay] witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge", 
such as whether he had a disease at a given time.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
testified that he believed that his current heart problems 
were related to an enlarged heart in service, his lay 
assertions of medical causation is not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

Finally, consideration has been given to the veteran's 
hearing testimony to the effect that an enlarged heart was 
noted in 1950.  "When a veteran has made an application to 
reopen a claim and the Secretary is on notice of evidence 
which may prove to be new and material but has not been 
submitted with the application, the Secretary has a duty 
under 38 U.S.C. § 5103 to inform a claimant of the evidence 
that is 'necessary to complete the application.'"  Graves v. 
Brown, 8 Vet. App. 522, 525 (1996) (quoting 38 U.S.C. § 
5103(a)); see also 38 C.F.R. § 3.103(c)(2) ("It is the 
responsibility of the VA employee or employees conducting the 
hearings to explain fully the issues and suggest the 
submission of evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's position").  
"The extent of the 'Secretary's section 5103(a) obligation 
depends on the particular facts of the case and on the extent 
to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA-benefits 
claim.'"  Graves, 8 Vet. App. at 525.  However, "there is no 
section 5103(a) duty in a case where, even if a medical 
statement had been obtained and stated what the appellant 
said it would state, it would not provide the requisite . . . 
evidence to well ground the claim."  Johnson v. Brown, 8 Vet. 
App. 423, 427 (1995).  In the case before the Board, the 
veteran alleged at the hearing that he was informed by a 
physician in 1950 that he had an enlarged heart.  Even if 
proof of heart enlargement in 1950 were obtained, it would 
not constitute material evidence as it would not demonstrate 
a relationship between any enlarged heart shown in 1950 and 
the enlarged heart shown in service.  This is especially true 
in view of the fact that heart enlargement was not noted on 
separation examination.  In addition, the Hearing Officer 
informed the veteran at the hearing that the main problem 
with his claim pertaining to the heart was medical evidence, 
other than the one statement in service about an enlarged 
heart shadow, which would demonstrate that his currently 
diagnosed heart disease had its onset in service.  The 
hearing officer also pointed to the fact that post service VA 
examinations showed no heart disorder and that there was a 
large gap in time between the veteran's military service and 
the medical records he submitted showing treatment for a 
heart disease many years postservice.  Thus, the veteran was 
notified of the deficiencies in his claim and put on notice 
as to what evidence was needed to establish service 
connection.

In summary, the Board finds that the additional evidence is 
not material, since it does not include competent medical 
findings linking the veteran's current heart disorder to 
military service.  Absent the submission of material 
evidence, it is unnecessary to determine whether any evidence 
is new.  Accordingly, a basis to reopen the claim of service 
connection for a heart disorder has not been presented.  

Hypertension

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where cardiovascular disease, including 
hypertension is demonstrated to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In the instant case, there is no evidence of elevated blood 
pressure or hypertension in service or until some 35 years 
after discharge from service.  In fact, the veteran testified 
that his blood pressure had always been relatively low, and 
that he was first diagnosed with hypertension in 1980.  
Moreover, there is no medical evidence that the veteran's 
current hypertension is related to military service.  While 
the veteran believes that his current hypertension is related 
to service, he has not presented any competent medical 
evidence to support his lay assertions.  This is required 
under Caluza, discussed above, to establish a well-grounded 
claim.  The matter of assigning a diagnosis to symptoms 
involves a medical determination.  As such, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement.  Lathan v. Brown, 7 Vet. App. 359 (1995).  The 
veteran, as a layman, is not competent to provide an opinion 
regarding medical causation or the etiological relationship 
between any current disability and service.  See Espiritu.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim of service 
connection for hypertension is denied.  By finding that the 
claim is not well grounded, it follows that there is no duty 
to assist.  Morton v. West, 12 Vet. App. 477 (1999).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a heart disorder, the 
appeal is denied.  

As a well-grounded claim of service-connection for 
hypertension has not been presented, the appeal is denied.  


REMAND

The veteran is currently assigned a 10 percent evaluation for 
service-connected residuals of a trauma to the left foot 
under Diagnostic Code (DC) 5284 for foot injuries.  A higher 
evaluation is possible when the foot injury is moderately 
severe or severe.  Although the veteran was examined by VA in 
December 1997, the examiner did not provide sufficiently 
detailed information to evaluate the service connected left 
foot disability.  Furthermore, there were no findings 
reported concerning the degree of functional loss as required 
by 38 C.F.R. § 4.40.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  As the December 1997 VA examination 
was inadequate because it did not address the mandates set 
forth in DeLuca, further development of the record is 
necessary.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

The Board stresses to the veteran the need to appear for the 
requested examination.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

In light of the veteran's contentions and the current medical 
evidence of record, it is the decision of the Board that 
additional development is necessary prior to appellate 
review.  Accordingly, the case be REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected left 
foot disability since December 1997.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records not already contained in the 
claims folder from the identified 
treatment sources, as well as any VA 
clinical records, and associate them with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left foot 
disability.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  

The examiner is advised that in the 
Board's consideration of the rating to be 
assigned for the foot disability, 
Diagnostic Code 5284 may be utilized.  
38 C.F.R. Part 4 (1999).  This provides 
for a 10 percent rating for a moderate 
foot injury, a 20 percent rating for a 
moderately severe injury, and a 30 
percent rating for a severe injury. 

The examiner should describe all finding 
referable to the left foot and attempt, 
if feasible, to dissociate all complaints 
and findings referable to the foot 
disability from any co-existing but 
unrelated disabilities.  Any limitation 
of motion attributable to the service 
connected disability should be noted as 
well as the normal range of motion for 
the affected joint or joints.  
Consideration should also be given to 
functional loss as provided for in 38 
C.F.R. § 4.40 (1999), relating to 
functional loss due to inflammation or 
damage to parts of the musculoskeletal 
system, and 38 C.F.R. § 4.45 (1999), 
regarding impairment to the joints.  

In considering functional loss, the 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left foot is used repeatedly 
over a period of time.  The examiner 
should be asked to determine whether the 
residuals of the left foot trauma causes 
weakened movement, excess fatigability, 
or incoordination.  In terms of 
describing functional loss, the examiner 
should utilize the criteria set forth 
above, and determine whether any 
additional functional loss is equivalent 
to moderately severe or severe foot 
injury.  In addition, if feasible, 
functional loss should also be determined 
in regard to any additional range of 
motion loss in degrees of any affected 
joints.  If any determination cannot 
feasibly be made, it should be so 
indicated.  The clinical findings and 
reasons upon which any opinions are based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  Following completion of the 
foregoing, the RO should again review the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examinations and the 
address to which the letter(s) was sent 
should be included in the claims folder, 
and citation to 38 C.F.R. § 3.655 should 
be including in the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


